Mitchell, J.
Action to recover the value of a quantity of flax seed. The plaintiff claimed the seed under a seed-grain note executed by one Peerbooms .pursuant to 1878, G-. S. ch. 39, §§ 21, 22, as-amended by Laws 1883, ch. 38. The defendant claimed it by purchase from Peerbooms. That defendant purchased from Peerbooms for value, without any actual notice of plaintiff’s lien, was sufficiently established by the evidence.
There was also evidence that would have justified the jury in finding that the flax seed was raised by Peerbooms from the seed furnished by plaintiff, and on the land described in the seed-grain contract, which consisted of a half section, one quarter section of which was situated in the village of Hancock, and the other quarter in the-township of Moore, outside Of the village limits. But it did not appear whether the seed bought by defendant was raised on the quarter section within the village, or on the quarter section outside of it; and if that fact was material the burden of proof was, of course, on the plaintiff. Peerbooms, resided within the village. Plaintiff’s-note or contract was filed in the office of the clerk of the township of Moore, but not in that of the clerk or recorder of the village of Hancock.
. The trial court instructed the jury that “the filing in the town of Moore was sufficient notice as to the whole land described in the seed-grain note,” and the correctness of this instruction is the only question in the case.
Prior to the amendment of the law in 1883 the law would have been as stated by the court. Moriarty v. Gullickson, 22 Minn. 39. But the amendment was doubtless adopted in view of the decision *539referred to, and for the very purpose of changing the rule. The statute now reads,
“The note, contract or statement, or a copy thereof, shall in order to constitute such lien be filed in the office of the town clerk of the town or the clerk or recorder of the city or village in which the borrower resides or in which the land on which said grain is to be sown is situated.”
Defendant’s counsel urges that we should construe “or” as meaning “and,” so as to require a seed-grain note to be filed both where the borrower resides and also where the land is situated, if in different places, and thus bring the law as to such contracts in harmony with that relating to ordinary chattel mortgages. The language of section 22, relating to filing seed-grain notes, is so different from that of section 2, relating to filing chattel mortgages, as well as that of section 16, relating to the filing contracts of conditional sale, that it would not be permissible to give it the construction contended for, however desirable the result.
But this is not decisive of the present case, for it is clear to us that the effect of the amendment of 1883 was to make a village, and that part of the township outside of the village limits, distinct and separate from each other for the purpose of filing such instruments, and that for such purpose a village and the balance of the town in which it is situated are now as entirely distinct as if they constituted two separate townships. This was assumed in Bannon v. Bowler, 34 Minn. 419, (26 N. W. 237,) nearly ten years ago. It follows that this note was not filed in the town or village where the borrower resided, and, as to one quarter section, not in the town or village in which the land was situated. Hence, assuming that the note was properly filed as to the flax raised on one quarter section, it was certainly not properly filed as to that raised on the other.
Counsel for plaintiff urges that there was no proof that any of the flax bought by defendant was raised on the land situated within the village, but the burden was on the plaintiff to prove that it was raised on the land outside the village. No lien is created unless all the.terms of the statute are complied with, and the burden was on plaintiff to bring itself within such terms in every essential particular. Order reversed.
(Opinion published 60 N. W. 671.)